DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mienko et al (U.S. Pub #2018/0096186).
With respect to claim 1, Mienko teaches a display apparatus, comprising: 
a first substrate (Fig. 9, 202); 
a plurality of pixel structures (Fig. 9, 256 and Paragraph 51), disposed on the first substrate, wherein each of the pixel structures comprises an active device (Fig. 9, 220 and Paragraph 44) and a pixel electrode electrically connected to the active device; 
a light sensor (Fig. 9, 238 and Paragraph 47), disposed on the first substrate; 
an insulation layer (Fig. 9, 240), disposed on the light sensor; 

(NOTE: Paragraph 64 discloses that shielding layer 340 can be disposed on any of the structures in Figs. 2-12, hence shielding layer 340 can be disposed on layer 240in Fig. 9);
a second substrate (Fig. 9, 272), disposed opposite to the first substrate; 
a second light shielding pattern (Fig. 9, 266’ and Paragraph 55), disposed on the second substrate and having an opening, wherein the opening of the second light shielding pattern and the first light shielding pattern define at least one slit, and the at least one slit and the light sensor are partially overlapped; and 
a display medium (Fig. 9, 260 and Paragraph 52), disposed between the first substrate and the second substrate.
With respect to claim 5, Mienko teaches that a long side of the at least one slit (Fig. 16A-16B, 330) is arranged along a long side direction, two end portions of the first light shielding pattern (Fig. 16A-16B, 340) are arranged in the long side direction, and the two end portions of the first light shielding pattern and a physical portion of the second light shielding pattern (Fig. 9, 266’) are overlapped (note: the end portions of 340 and a portion of 266’ are overlapped due to the opening 274 being smaller in width that the sensor 248, whereas the shielding pattern 340 has width dimensions greater than the sensor).



Allowable Subject Matter
s 2-4 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826